Citation Nr: 0213056	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-18 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active service from October 1968 to October 
1972.  

In December 1989, the veteran filed a claim for service 
connection for a back disorder and for an eye disorder.  In 
March 1990, the RO denied those claims after the veteran 
failed to appear for an examination.  The veteran did not 
appeal that decision within the prescribed time limit, and 
that decision is final.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2001).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in pertinent part, denied 
service connection for a low back disorder.

A December 1999 examiner diagnosed the veteran with chronic 
low back pain secondary to a low back injury.  In a May 2001 
decision, the Board determined that this evidence was new and 
material and reopened the veteran's claim and remanded it to 
the RO for further development.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999).  The case is now 
before the Board for further appellate consideration.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  There is no competent medical evidence showing that any 
currently diagnosed low back (lumbar spine) disorder is 
related to the veteran's active military service.


CONCLUSION OF LAW

Claimed back disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002).  The VCAA became effective on November 9, 2000.  
This liberalizing legislation is applicable to the veteran's 
claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, and provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim. VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000.  VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 

With regard to the RO's compliance with the May 2001 Board 
remand instructions, the RO asked the veteran to furnish the 
names and addresses of all health care providers who had 
treated him for his back disorder and to sign authorizations 
for release of such information and advised him that he could 
submit lay statements from others who knew of his condition.  
That letter also outlined the requirements of the VCAA and 
advised the veteran of the type of evidence needed to 
establish his claim.  The veteran did not reply to the RO's 
August 2001 letter. 

In compliance with the Board's May 2001 remand, the Board 
notes that the RO was instructed to schedule the veteran for 
an examination and to have the examiner specifically identify 
any current back disorder and to indicate whether such 
disorder had its onset in service or was otherwise related to 
a disease or injury in service.  The claims file indicates 
that a spine examination was scheduled at the Shreveport VA 
Medical Center (VAMC) in September 2001, but the veteran 
failed to report.  By letter dated February 1, 2002, the RO 
informed the veteran of the potentially adverse impact on his 
claim for failure to report for a VA examination, pursuant to 
38 C.F.R. § 3.655 (2001).  The veteran did not respond.  As 
noted, the appellant failed to report for the examination and 
any medical opinion that would have provided additional 
evidence clinically relevant to resolution of the questions 
concerning the etiology of the claimed low back disorder was 
not attained.  Under 38 C.F.R. § 3.655, when a claimant fails 
to report for an examination scheduled in conjunction with a 
reopened claim, the claim shall be rated based on the 
evidence of record or denied. 

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's May 2001 remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Under the regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for VA 
compensation or benefits.  See Dusek v. Derwinski, 2 Vet. 
App. 519 (1992).  Where entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
re-examination and a claimant, without good cause, fails to 
report for such examination, a compensation claim shall be 
considered on the basis of the evidence of record or denied.  
38 C.F.R. § 3.655.  Here, the veteran failed to appear for 
re-examination and he and his representative were notified 
that his failure to appear could affect the outcome of his 
claim, and neither he, nor his representative, has submitted 
evidence of good cause for failing to appear at the 
examination.  The Board is aware that the RO did not provide 
the veteran with a copy of 38 C.F.R. § 3.655(b); however, the 
veteran is charged with knowledge of that regulation.  See 
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (holding 
that VA regulations are binding "on all who seek to come 
within their sphere, 'regardless of actual knowledge of what 
is in the [r]egulations or of the hardship resulting from 
innocent ignorance.'"  (quoting Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384, 92 L. Ed. 10, 68 S. Ct. 1 
(1947)).
 
The Board acknowledges that the veteran's representative has 
asserted that VA has failed to show that the veteran was 
notified of any scheduled examination, has failed to show 
lack of good cause and has failed to provide the veteran with 
sufficient notice of the results of the veteran's failure to 
report for examination.  Therefore, he contends that the 
examination should be rescheduled and the veteran should be 
notified of the provisions of 38 C.F.R. § 3.655, which would 
apply should the veteran again fail to report.  However, the 
Board has reviewed the facts of this case in light of the 
VCAA and does not agree a remand for another examination is 
warranted.  As discussed above, VA has made all reasonable 
attempts to assist the veteran in the development of his 
claim and has notified him of the information and evidence 
necessary to substantiate his claim.  The RO scheduled the 
veteran for an examination, for which he failed to report.  
The purpose of the examination was to obtain an opinion, 
after re-examination and a review of the claims file, as to 
the etiology of any back disorder found.  Thus, the Board is 
satisfied that all relevant facts have been properly 
developed, to the extent possible, and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5103A (West Supp. 2002).  In this 
connection, the Board finds that the service and VA medical 
records, lay statements, and VA examination report, which 
evaluate the status of the veteran's health and the etiology 
of the claimed disorder, are adequate for determining whether 
service connection is warranted.  

Even though the RO originally denied the veteran's claim for 
service connection as not well grounded, the Board finds no 
prejudice to the appellant in this case by adjudicating the 
question of entitlement to service connection.  This is so 
because the requirements regarding notice, which must be 
provided to the veteran under the VCAA have been satisfied by 
the various informational letters, a May 2000 statement of 
the case, a March 2002 SSOC, the Board remand, and a February 
2000 rating decision, as the RO advised the veteran of what 
must be demonstrated to establish service connection, asked 
him to provide additional information, and advised him of the 
RO's efforts to obtain information in support of his claim. 

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claim and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The veteran contends that he is entitled to service 
connection because his current back disorder stems from a 
1970 in-service injury.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  Service connection 
can also be granted for certain chronic diseases, such as 
arthritis, if they become manifest to a degree of 10 percent 
or more within a specified time period after separation from 
active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Given the absence of a fully developed record due to the 
veteran's unexplained failure to cooperate, the Board finds 
that entitlement to service connection for a low back 
disorder is not warranted.  

Although the veteran has been diagnosed with degenerative 
disk disease of the lumbosacral spine, there is no competent 
medical evidence establishing that the veteran had a chronic 
back disorder during service or that any current back 
disorder is related to service.  Absent a nexus, entitlement 
to service connection cannot be established.  Moreover, there 
is no evidence of arthritis of the spine within one year of 
discharge to warrant service connection on a presumptive 
basis.

Service medical records reveal that the veteran injured his 
back in October 1970 while playing football.  At that time, 
although X-rays were normal, there was severe limitation of 
flexion, extension, and lateral rotation.  He was admitted to 
the hospital for observation of a possible low back injury; 
no disease was found.  A June 1972 separation examination 
revealed the spine to be normal.  Later, in July 1972, the 
veteran complained of back pain and the impression included 
lumbosacral strain.  

Although VA outpatient treatment records do not show 
treatment for a low back disorder, a September 1999 magnetic 
resonance imaging (MRI) study revealed degenerative disk 
disease at L5-S1 with desiccation.  During a VA general 
medical examination in December 1999, the veteran reported 
that he first began experiencing back pain in Thailand in 
1970 during an airplane fire accident when he threw out his 
low back putting out a fire and getting some of his crew to 
safety.  Since then, he has experienced increasing pain, 
weakness, stiffness, fatigability, and lack of endurance.  He 
took non-steroidal anti-inflammatory medication, a skeletal 
muscle relaxant and, in the past, narcotics for pain.  The 
examiner noted that there were no medical records or claims 
file available for review.  Although a November 1999 X-ray of 
the lumbosacral spine was negative, the VA examiner diagnosed 
the veteran with osteoarthritis, as well as chronic low back 
pain secondary to a low back injury.  The VA examiner's 
conclusion that the veteran's current back disorder was 
attributable to an injury in service appears to be based 
solely on the veteran's self-reported history.  The Board is 
not bound, however, to accept medical opinions or conclusions 
that are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Arthritis was not 
diagnosed until more than twenty-six years after service.  
Thus, there is no competent medical evidence in the record 
linking that the veteran's diagnosed low back disorder to 
service or showing that the veteran's arthritis was 
manifested within one year of discharge.  Without a nexus, 
the veteran's claim of entitlement to service connection for 
a low back disorder must be denied. 

The only remaining evidence in support of the veteran's claim 
is his own unsupported lay assertions and opinion that his 
current low back disorder is related to service.  As noted 
above, lay opinions as to the etiology of a disorder are not 
competent medical evidence to establish service connection.  
See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494.  Thus, the Board finds that the preponderance of the 
evidence is against service connection for a low back 
disorder.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
appellant's claim; the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The request for additional medical provider information and 
the re-examination was scheduled on veteran's behalf for the 
explicit purpose of determining the etiology of his back 
disorder.  The duty to assist is not a one-way street, and 
the veteran has not fulfilled his duty to cooperate in this 
matter.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  If the 
veteran wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Hayes v. Brown, 5 Vet. App. 
60, 68 (1993).


ORDER

Service connection for a low back disorder is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

